Citation Nr: 1403582	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO. 09-42 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

3. Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to October 1969.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2013, the Veteran testified at a travel board hearing before the Undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the claims file. 

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The issues of entitlement to a compensable rating for hemorrhoids and whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed February 2006 rating decision denied the claim of service connection for tinnitus and the Veteran was advised of the rating decision the same month.

2. Evidence submitted since the February 2006 rating decision does not raise a reasonable possibility of substantiating the claim for tinnitus.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of service connection for tinnitus and the claim is not reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

An April 2008 pre-adjudication letter explained the evidence necessary to substantiate and reopen a claim for service connection. The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The April 2008 VCAA notice letter also complies with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).

The Veteran was also notified of how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

As to tinnitus, the claims file contains VA treatment records; private treatment records; prior employer's health records, and lay statements and testimony from the Veteran.

Under the law, VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim. By "necessary" is meant when the evidence of record, including consideration all information and lay or medical evidence including statements of the claimant (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2).

The Veteran has not been afforded a VA examination in conjunction with his claim. There is no evidence that the Veteran has tinnitus related to service. He did not meet his evidentiary burden to have the claim reopened or trigger VA's duty to provide another examination.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). In this case, the issue on appeal was correctly identified, and the Veteran's testimony as to symptoms was elicited at the hearing. The Veteran was also specifically told what evidence was needed in order to reopen his claim. See July 2013 Transcript. The duties under 38 C.F.R. § 3.103 have been met.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. The VLJ also held the record open for an additional 60 days for the Veteran to submit additional evidence. Although the Veteran received long-term disability in the past, it appears to be related to a hip injury and these records would not be relevant to his current appeal. (Id. At 11).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue of whether new and material evidence has been received to reopen a claim for tinnitus has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2013).

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 2006 rating decision consisted of service treatment records (STRs), October 2005 VA examination, VA outpatient treatment records dated from September 2005 through October 2005, and a statements from the Veteran.

Evidence added to the record since includes previous employment records that show no complaints of tinnitus, private treatment records from December 2009, where the Veteran denied any hearing deficits and was treated for an ear infection, lay statements, and hearing testimony.

When the claim was first denied in February 2006, there is no medical evidence linking the Veteran's tinnitus to service. The Veteran has submitted employer generated medical examination reports from 1970 and 1972. While "new" because they were not previously of record, there is nothing in these reports to suggest that his tinnitus was incurred in or as a result of military service. No material evidence which is needed to reopen the claim has been submitted. 

The claim is not reopened and the appeal is denied. See 38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence has not been received which is sufficient to reopen a claim of entitlement to service connection for tinnitus. The claim remains denied.


REMAND

During the July 2013 hearing, the Veteran stated that he was anemic because of his hemorrhoids. The July 2012 VA DBQ did not conduct laboratory testing, i.e. CBC to determine if the Veteran has anemia. In light of the Veteran's assertions, more testing is needed. The Veteran had abnormal hemoglobin/blood chemistry in March 1980, February 1982, March 1987, January 1988, March 1989. The Veteran also 


has reported that his hearing was tested at the Houston, Texas VA Medical Center in 2007.

The Veteran is readvised that in order to reopen the claim of service connection for hearing loss, he should forward evidence indicating that he had a hearing disability when he was separated from service; and/or that his current hearing loss was caused or aggravated by military service. 

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to obtain copies of all outstanding records of treatment rendered to the Veteran by VA, to include Houston VAMC and/or any other pertinent medical facility for his hearing loss and service-connected hemorrhoids. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. The Veteran should also be afforded a VA examination for the purpose of determining the current severity of his service-connected hemorrhoids. The claims folder, a copy of this remand, and a copy of Diagnostic Codes 7336 must be made available to and reviewed by the examiner.

The report of examination should include a detailed account of all manifestations of rectal pathology found to be present, especially that due to hemorrhoids. The examiner must conduct a CBC to determine if the Veteran is anemic and whether any anemia is due to his rectal bleeding from hemorrhoids.

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should provide complete explanation for all conclusions reached.

3. After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record. IF THE VETERAN SUBMITS NEW AND MATERIAL EVIDENCE TO REOPEN HIS CLAIM OF SERVICE CONNECTION FOR HEARING LOSS, CONDUCT ANY AND ALL APPROPRIATE MEDICAL TESTING. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case, and should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

CONTINUED ON NEXT PAGE










This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


